Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9, 12 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
The term “substantially” in claims 3-5, 9, 12 and 18 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “diametrically” in claims 3-5, 9, 12 and 18 is a relative term which renders the claims indefinite. The term “diametrically” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one 
	Claims 4-5 are rejected because they depend from claim.

The term “generally” in claim 17 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 18-20 are rejected because they depend from claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ast (US5829346A).
Regarding claim 1, Ast disclose a knotter drive apparatus for a baler (abstract and fig.4) (co.4 lines 36-62)), comprising: 
a knotter gear drive shaft (figs.1 and 4: (52)) having a drive shaft axis and a shaft outside diameter; and 
a plurality of knotter assemblies (figs.1-4: (19)) mounted on the knotter gear drive shaft, 
each knotter assembly including a first knotter gear sector (fig.2: (58)) including a first sector hub portion (fig.2: the hub of around shaft (52) to connect the gear (58) to the shaft (52)) and a first sector radial portion (fig.2: the portion from the hub to the outer circumference of the gear (58)), 
wherein: a central passage of the knotter assembly is at least partly defined in the first sector hub portion for receiving the knotter gear drive shaft (fig.2: the passage of the gear (58) to receive the shaft (52)); 
the first sector radial portion extends radially outward from the first sector hub portion relative to the drive shaft axis, and has defined thereon a plurality of intermittent gear tooth segments (fig.2: the tooth of the gear (58)); and 
the first knotter gear sector has a circumferential gap defined therein greater than the shaft outside diameter such that the first knotter gear sector is removable radially, relative to the drive shaft axis, from the knotter gear drive shaft (fig.2: the gear (58) is removably connected to the shaft, the gear (58) is inherent to be removable for the purpose of the maintenance and repairing, since it has been held that if it were considered desirable for any reason to obtain access to the breaker members of Blackwell’s. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  

Regarding claim 2, Ast disclose wherein each knotter assembly further comprises:
 a second knotter gear sector (fig.2: (56)) including a second sector hub portion and (fig.2: the hub of around shaft (52) to connect the gear (56) to the shaft (52))  a second sector radial portion (fig.2: the portion from the hub to the outer circumference of the gear (56)), 
wherein: the second sector hub portion defines a further part of the central passage (fig.2: the passage of the gear (58) to receive the shaft (52)); the second sector radial portion extends radially outward from the second sector hub portion relative to the drive shaft axis; 
the second knotter gear sector closes the circumferential gap of the first knotter gear sector when the knotter assembly is installed on the knotter gear drive shaft (fig.2: the gear (58) is removably connected to the shaft, the gear (58) is inherent to be removable for the purpose of the maintenance and repairing, since it has been held that if it were considered desirable for any reason to obtain access to the breaker members of Blackwell’s. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); and 
at least one connector connects the first and second knotter gear sectors when the knotter assembly is installed on the knotter gear drive shaft (figs.2-5: the gears (58) and (56) are connected together).  

Regarding claim 3, Ast disclose wherein: the first and second knotter gear sectors (fig.2: (56) and (58)) each comprise substantially a 180 degree portion of the .  


Claims 1-4, 6-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (US20120211979A1).

Regarding claim 1, Schumacher disclose a knotter drive apparatus for a baler (abstract and fig.1: (1)) (paragraphs 0033-0035), comprising: 
a knotter gear drive shaft (figs.1-3: (14)) having a drive shaft axis and a shaft outside diameter; and 
a plurality of knotter assemblies (figs.1-4: (10)) mounted on the knotter gear drive shaft, 
each knotter assembly including a first knotter gear sector (figs.2-4: (22)) including a first sector hub portion (figs.2-4: (18)) and a first sector radial portion (figs.3-4: the portion from the hub to the outer circumference of the gear (22)), 
wherein: a central passage of the knotter assembly is at least partly defined in the first sector hub portion for receiving the knotter gear drive shaft (fig.2: the passage of the gear (22) to receive the shaft (14)); 
the first sector radial portion extends radially outward from the first sector hub portion relative to the drive shaft axis, and has defined thereon a plurality of intermittent gear tooth segments (figs.2-4: the tooth of the gear (22)); and 


Regarding claim 2, Schumacher disclose wherein each knotter assembly further comprises:
 a second knotter gear sector (fig.2-4: (24)) including a second sector hub portion and (figs.2-4: the hub of around shaft (14) to connect the gear (24) to the shaft (14))  a second sector radial portion (fig.2: the portion from the hub to the outer circumference of the gear (24)), 
wherein: the second sector hub portion defines a further part of the central passage (fig.2: the passage of the gear (24) to receive the shaft (14)); the second sector radial portion extends radially outward from the second sector hub portion relative to the drive shaft axis; 
the second knotter gear sector closes the circumferential gap of the first knotter gear sector when the knotter assembly is installed on the knotter gear drive shaft (figs.2-4: the gear (24) is removably connected to the shaft via (12C)); and 
at least one connector connects the first and second knotter gear sectors when the knotter assembly is installed on the knotter gear drive shaft (figs.2-4:(12C)).  

Regarding claim 3, Schumacher disclose wherein: the first and second knotter gear sectors (figs.2-4: (24) and (22)) each comprise substantially a 180 degree portion 

Regarding claim 4, Schumacher disclose wherein: the first sector hub portion and the second sector hub portion each include hub flanges extending parallel to each other and parallel to the diametrical divide (see fig.4 below); and at least one connector connects the hub flanges (fig.4: (12C)).  



    PNG
    media_image1.png
    885
    647
    media_image1.png
    Greyscale












Regarding claim 6, Schumacher disclose wherein: the central passage is configured to closely receive the knotter gear drive shaft; and at least one of the first and second sector hub portions includes an internal groove keyed to the knotter gear drive shaft such that the knotter assembly is rotationally fixed relative to the knotter gear drive shaft (fig.4: see the bottom groove of the element (18) for fixing the shaft (14) to the element (18)) (paragraphs 0035 and 0044).  

Regarding claim 7, Schumacher disclose wherein: the first sector radial portion circumscribes greater than 180 degrees relative to the drive shaft axis (figs.3-4:  the radial portion of the tow tooth of the gear (22) is greater than 180 degrees); and the second sector radial portion circumscribes less than 180 degrees relative to the drive shaft axis (figs.3-4:  the radial portion of the tow tooth of the gear (24) is less than 180 degrees).  
Regarding claim 8, Schumacher disclose wherein: all of the intermittent gear tooth segments of the knotter assembly are located on the first sector radial portion (figs.2-4: the tooth (22) are located in the first sector radial portion).  

Regarding claim 9, Schumacher disclose wherein: the first and second sector hub portions each circumscribe substantially 180 degrees relative to the drive shaft axis (see fig.4 above).

Regarding claim 10, Schumacher disclose wherein: one of the first and second sector radial portions includes a boss (see fig.4 above) having a connector 
the other of the first and second sector radial portions has a threaded connector receptacle defined therein and aligned with the connector passage; and the at least one connector extends through the connector passage into the threaded connector receptacle to connect the first and second sector radial portions (see fig.4 above).  

Regarding claim 15, Schumacher disclose wherein: the first knotter gear sector is the one and only one knotter gear sector of each knotter assembly, and a radially outer periphery of the first knotter gear sector circumscribes greater than 270 degrees about the drive shaft axis (figs.3-4:  the radial portion of the tow tooth of the gear (22) is greater than 270 degrees). 
  
Regarding claim 16, Schumacher disclose wherein each knotter assembly further includes: 
a knotter frame including a head frame assembly connected to the first sector hub portion while permitting rotation of the first sector hub portion relative to the head frame assembly (see fig.3 below) , 
the head frame assembly including a main head frame portion and a head frame cap configured such that when the head frame cap is bolted to the main head frame portion the head frame assembly circumscribes the knotter gear drive shaft (see fig.3 below), 
.  

    PNG
    media_image2.png
    854
    746
    media_image2.png
    Greyscale













Claims 1- 5, 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US7752959B1).
Regarding claim 1, Roth disclose a knotter drive apparatus for a baler (abstract and fig.1: (10)) (col.2 line 5-col.3 line 3), comprising: 
a knotter gear drive shaft (fig.1: (12)) having a drive shaft axis and a shaft outside diameter; and 

each knotter assembly including a first knotter gear sector (fig.2: (22)) including a first sector hub portion (fig.2: the hub of around shaft (12) to connect the gear (22) to the shaft (12)) and a first sector radial portion (fig.2: the portion from the hub to the outer circumference of the gear (22)), 
wherein: a central passage of the knotter assembly is at least partly defined in the first sector hub portion for receiving the knotter gear drive shaft (fig.2: the passage of the gear (22) to receive the shaft (12)); 
the first sector radial portion extends radially outward from the first sector hub portion relative to the drive shaft axis, and has defined thereon a plurality of intermittent gear tooth segments (fig.2: the tooth of the gear (22)); and 
the first knotter gear sector has a circumferential gap defined therein greater than the shaft outside diameter such that the first knotter gear sector is removable radially, relative to the drive shaft axis, from the knotter gear drive shaft (fig.2: the gear (22) is removably connected to the shaft, the gear (22) is inherent to be removable for the purpose of the maintenance and repairing, since it has been held that if it were considered desirable for any reason to obtain access to the breaker members of Blackwell’s. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  

Regarding claim 2, Roth disclose wherein each knotter assembly further comprises:
 a second knotter gear sector (fig.2: (20)) including a second sector hub portion and (figs.2-4: the hub of around shaft (12) to connect the gear (20) to the shaft (12))  a 
wherein: the second sector hub portion defines a further part of the central passage (fig.2: the passage of the gear (20) to receive the shaft (12)); the second sector radial portion extends radially outward from the second sector hub portion relative to the drive shaft axis (fig.2: the portion from the hub to the outer circumference of the gear (20)); 
the second knotter gear sector closes the circumferential gap of the first knotter gear sector when the knotter assembly is installed on the knotter gear drive shaft (fig.2: the gear (20) is removably connected to the shaft (12), the gear (20) is inherent to be removable for the purpose of the maintenance and repairing, since it has been held that if it were considered desirable for any reason to obtain access to the breaker members of Blackwell’s. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  ); and 
at least one connector connects the first and second knotter gear sectors when the knotter assembly is installed on the knotter gear drive shaft (figs.1-2: the gears (20) and (22) are connected together).  

Regarding claim 3, Roth disclose wherein: the first and second knotter gear sectors (fig.2: (20) and (22)) each comprise substantially a 180 degree portion of the knotter assembly relative to the drive shaft axis (fig.1: (12)) such that the first and second knotter gear sectors are divided from each other at a diametrical divide extending substantially diametrically relative to the drive shaft axis (figs.1-3).  

Regarding claim 4, Roth disclose wherein: the first sector hub portion and the second sector hub portion each include hub flanges extending parallel to each other and parallel to the diametrical divide (figs.2-3: the flanges around the element (18)); and at least one connector connects the hub flanges (figs.2: (32)).  

Regarding claim 5, Roth disclose wherein: the second sector radial portion has defined thereon a second plurality of intermittent gear tooth segments (figs.2-4: the tooth of the gear (20)); 
each of the first and second sector radial portions has a drive side facing in a first axial direction and a back side facing in a second axial direction opposite the first axial direction (figs.2-4: the front the back sides of each gears (20) and (22)), 
the respective pluralities of intermittent gear tooth segments being located on the drive sides of the respective first and second sector radial portions (figs.2-4: the tooth of each gear is located on the front side of the respective gears (20) and (22)); and 
the hub flanges of the first and second sector hub portions extend from the back sides of the respective first and second sector radial portions (fig.2: (18), see fig.3: the part of element (18)” the part where the two bolts at the left side” is extended to pass element (16).  

Regarding claim 11, Roth disclose wherein: each knotter assembly further includes a circumferentially continuous inner hub (figs.1-3: (18)) having the knotter gear 
the inner hub is received in the central passage defined by the first and second sector hub portions (figs.2-3: (18)); each of the first and second sector hub portions includes a radially extending sector hub flange portion; and the inner hub includes a radially extending inner hub flange (fig.2: (26)) engaging and bolted (fig.2: (30)) to the radially extending sector hub flange portions such that the first and second knotter gear sectors are rotationally fixed relative to the inner hub.  

Regarding claim 12, Roth disclose wherein: the first and second knotter gear sectors (fig.2: (20) and (22)) each comprise substantially a 180 degree portion of the knotter assembly relative to the drive shaft axis such that the first and second knotter gear sectors are divided from each other at a diametrical divide extending substantially diametrically relative to the drive shaft axis (figs.1-3).  

Regarding claims 13 and 14, Roth disclose wherein: the second sector radial portion has defined thereon a second plurality of intermittent gear tooth segments (fig.2: (20a) and (20b)); 
each of the first and second sector radial portions has a drive side facing in a first axial direction and a back side facing in a second axial direction opposite the first axial direction (figs.1-3: the front the back sides of each gears (20) and (22)), 

the radially extending sector hub flange portions (figs.2-3: the flanges around the element (18)) of the first and second sector hub portions are spaced in the first axial direction from the first and second sector radial portions.  

Regarding claim 17, Roth disclose a knotter drive apparatus (abstract and fig.1: (10)) (col.2 line 5-col.3 line 3), comprising: 
 	a first knotter gear sector (fig.2: (22)) including a first sector hub portion (fig.2: the hub of around shaft (12) to connect the gear (22) to the shaft (12)) and a first sector radial portion (fig.2: the portion from the hub to the outer circumference of the gear (22));
a second knotter gear sector (fig.2: (20)) including a second sector hub portion and (figs.2-4: the hub of around shaft (12) to connect the gear (20) to the shaft (12))  a second sector radial portion (fig.2: the portion from the hub to the outer circumference of the gear (20));  and 
wherein the first and second sector hub portions each are generally semi- cylindrical in shape such that when joined together the first and second sector hub portions define a central passage therethrough, the central passage having a central axis (fig.2: the passage of the gears (22) and (20) to receive the shaft (12)); 

wherein the second sector radial portion extends radially outward from the second sector hub portion relative to the central axis (fig.2: the portion from the hub to the outer circumference of the gear (20)).  

Regarding claim 18, Roth disclose wherein: the first and second sector radial portions each circumscribe substantially 180 degrees relative to the central axis such that the first and second knotter gear sectors (fig.2: (20) and (22)) are divided from each other at a diametrical divide extending substantially diametrically relative to the central axis (figs.1-3).  

Regarding claim 19, Roth disclose wherein: the first sector radial portion circumscribes greater than 180 degrees relative to the central axis (figs.1-3:  the radial portion of the tow tooth of the gear (22a) and (22b) is greater than 180 degrees); 
the second sector radial portion circumscribes less than 180 degrees relative to the central axis (figs.1-3:  the radial portion of the tow tooth of the gear (20a) and (20b) is less than 180 degrees); and 
all of the intermittent gear tooth segments are located on the first sector radial portion (fig.2: the tooth of the gear (22a) and (22b) are located in the first sector radial portion).  

Regarding claim 20, Roth disclose further comprising: a circumferentially continuous inner hub having an inner hub passage (figs.1-3: (18)) configured to closely receive a knotter gear drive shaft (fig.1: (12)); 
wherein: the inner hub is received in the central passage defined by the first and second sector hub portions (figs.2-3: (18)); each of the first and second sector hub portions includes a radially extending sector hub flange portion; and the inner hub includes a radially extending inner hub flange (fig.2: (26)) engaging and bolted (fig.2: (30)) to the radially extending sector hub flange portions such that the first and second knotter gear sectors are rotationally fixed relative to the inner hub.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753